Exhibit 10.3

 

LOGO [g308637ex10_2logo.jpg]

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

Private & Confidential (Addressee Only)

{EMPNAME}

{EMPNUM}

We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Restricted Stock Units (“RSUs”) set forth below, subject to the terms
and conditions of the Analog Devices, Inc. 2006 Stock Incentive Plan (the
“Plan”) and this Global Restricted Stock Unit Agreement, including Appendix A,
which includes any applicable country-specific provisions (this agreement,
together with Appendix A, the “Agreement”). The grant of RSUs reflects the
Company’s confidence in the Participant’s commitment and contributions to the
success and continued growth of the Company. All terms not defined in this
Agreement shall have the meaning set forth in the Plan.

 

1. Restricted Stock Unit.

Subject to the terms and conditions of the Plan and this Agreement, the Company
has granted to the Participant that number of RSUs (the “Award”) effective on
the Date of Grant set forth below:

 

Date of Grant:    {GRANTDATE}      Number of RSUs:    {RSSHARESGRANTED}   
Vesting Schedule:    {RSVESTSCHED}   

Each one (1) RSU shall, if and when it vests in accordance with this Agreement,
automatically convert into one (1) share of common stock, US$0.16 2/3 par value,
of the Company (“Common Stock”) issuable as provided below. The RSUs are subject
to the vesting provisions set forth in Section 2, the restrictions on transfer
set forth in Section 3 and the right of the Company to retain Shares (as defined
below) pursuant to Section 6 and to any special terms and conditions for
countries outside the U.S. set forth in Appendix A.

 

2. Vesting and Conversion.

 

  (a) Subject to the terms of the Plan and this Agreement, the RSUs shall vest
in accordance with the schedule set forth in Section 1. For purposes of this
Agreement, RSUs that have not vested as of any particular time in accordance
with this Section 2(a) are referred to as “Unvested RSUs.” The shares of Common
Stock that are issuable upon the vesting and conversion of the RSUs are referred
to in this Agreement as “Shares.” As soon as administratively practicable after
the issuance of any Shares upon the vesting and conversion of RSUs, and subject
to the terms and conditions set forth herein, the Company shall deliver or cause
to be delivered evidence (which may include a book entry by the Company’s
transfer agent) of the Shares so issued in the name of the Participant to the
brokerage firm designated by the Company to maintain the brokerage account
established for the Participant. Notwithstanding the foregoing, the Company
shall not be obligated to issue Shares to or in the name of the Participant upon
the vesting and conversion of any RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.

 

  (b) In the event the Participant’s employment with the Company or the Employer
(as defined in Section 2(e)) is terminated either by the Participant, the
Company, or the Employer for any reason or no reason (other than due to death or
Disability or as otherwise provided in the Plan or below), then in each such
case, all of the Unvested RSUs as of the date of termination shall terminate and
be cancelled immediately and automatically and the Participant shall have no
further rights with respect to such Unvested RSUs.

 

  (c) In the event the Participant’s employment with the Company or the Employer
is terminated by reason of the Participant’s death, all Unvested RSUs shall vest
in full as of the date of the Participant’s death.

 

  (d) In the event the Participant’s employment with the Company or the Employer
terminates by reason of Disability (as defined below), the Unvested RSUs as of
the date of the Participant’s termination shall vest in full as of the date of
the termination. For the purpose of this Agreement, “Disability” means (i) the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, as determined by the Company.

 

  (e) For purposes of this Agreement, employment shall include being an employee
with the Company. Employment shall also include being an employee with any
direct or indirect parent or subsidiary of the Company, or any successor to the
Company or any such parent or subsidiary of the Company (the “Employer”). Should
a Participant transfer employment to become a director, consultant or advisor to
the Company or the Employer following the Date of Grant, he or she will still be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.

 

1



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

 

3. Restrictions on Transfer.

 

  (a) The Participant shall not sell, assign, transfer, pledge or otherwise
encumber any RSUs, either voluntarily or by operation of law.

 

  (b) The Company shall not be required (i) to transfer on its books any of the
RSUs which have been transferred in violation of any of the provisions set forth
herein or (ii) to treat as the owner of such RSUs any transferee to whom such
RSUs have been transferred in violation of any of the provisions contained
herein.

 

4. Not a Shareholder. The RSUs represent an unfunded, unsecured promise by the
Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.

 

5. Provisions of the Plan. The RSUs and Shares, including the grant and issuance
thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column).

 

6. Withholding Taxes.

 

  (a) Regardless of any action the Company and/or the Employer, if different,
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally
applicable to the Participant is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

  (b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the methods set forth below:

 

  (i) the Company may withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the RSUs that have an aggregate Fair Market Value
(as defined under the Plan) sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items (determined by reference to the closing price of the Common
Stock on the New York Stock Exchange on the applicable vesting date).

 

  (ii) the Company may, in its discretion, withhold any amount necessary to pay
the Tax-Related Items from the Participant’s salary or other amounts payable to
the Participant; or

 

  (iii) the Company may withhold from proceeds of the sale of Shares either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Participant’s behalf pursuant to this authorization).

In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the RSUs
unless and until satisfactory arrangements (as determined by the Compensation
Committee of the Board of Directors) have been made by the Participant with
respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in each of its sole discretion, must be withheld or
collected with respect to such RSUs. No fractional Shares will be withheld or
issued pursuant to the grant of the RSUs and the issuance of Shares hereunder.
By accepting this grant of RSUs, the Participant expressly consents to the
withholding of Shares and/or cash as provided for hereunder. All other
Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.

 

7.

Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Agreement and except as set forth in Appendix A, where otherwise
prohibited under local law or where cash settlement may present adverse tax
consequences to the Participant, at the time the RSUs vest, the Company may
elect, in the sole discretion of the Compensation Committee of the Board of
Directors, to deliver by wire transfer to the Participant in lieu of Shares an
equivalent amount of cash (determined by reference to the

 

2



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

  closing price of the Common Stock on the New York Stock Exchange on the
applicable vesting date). If the Company elects to deliver cash to the
Participant, the Company is authorized to retain such amount as is sufficient in
the opinion of the Company to satisfy the Tax-Related Items withholding
obligations of the Company pursuant to Section 6 herein.

 

8. Data Privacy. This Section 8 applies if the Participant resides outside the
U.S.: The Company hereby notifies the Participant of the following in relation
to the Participant’s personal data and the collection, processing and transfer
of such data in relation to the grant of the RSUs and the Participant’s
participation in the Plan, pursuant to applicable personal data protection laws.
The collection, processing and transfer of the Participant’s personal data is
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.

The Company holds certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all RSUs
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”). The Data may be provided by the Participant
or collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logistics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.

The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the United States, the European Economic Area, or
elsewhere throughout the world. The Participant hereby authorizes (where
required under applicable law) the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.

The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant’s
local HR manager.

 

9. Repatriation and Other Legal Requirements. The Participant agrees as a
condition of the grant of the RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the RSUs) in accordance with all foreign exchange rules and
regulations applicable to the Participant. In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its subsidiaries, as may be required to allow the Company and
its subsidiaries to comply with all laws, rules and regulations applicable to
the Participant. Finally, the Participant agrees to take any and all actions as
may be required to comply with the Participant’s personal legal and tax
obligations under all laws, rules and regulations applicable to the Participant.

 

10. Miscellaneous.

 

  (a) No Rights to Employment. The grant of the RSUs shall not confer upon the
Participant any right to continue in the employ of the Company or the Employer,
nor limit in any way the right of the Company or the Employer to terminate the
Participant’s employment at any time. The vesting of the RSUs pursuant to
Section 2 hereof is earned only by satisfaction of the performance conditions,
if any, and continuing service as an employee at the will of the Company or the
Employer (not through the act of being hired or engaged or being granted the
RSUs hereunder).

 

  (b)

Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Participant’s participation in
the Plan is voluntary. The grant of the RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the Plan or other benefits in lieu thereof in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of any grant, the number of
Shares subject to the grant, and the vesting provisions. Any amendment,
modification or termination of the Plan shall not

 

3



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

  constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or the Employer. The RSUs and income
from such RSUs shall not be included in any calculation of severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments.

 

  (c) Exclusion from Termination Indemnities and Other Benefits. This
Section 10(c) applies if the Participant resides outside the U.S.: The value of
the RSUs and any other awards granted under the Plan is an extraordinary item of
compensation outside the scope of the Participant’s employment with the Company
or the Employer (and the Participant’s employment contract, if any). Any grant
under the Plan, including the grant of the RSUs, is not part of normal or
expected compensation. Further, the RSUs and the Shares are not intended to
replace any pension rights or compensation.

 

  (d) No Entitlement. This Section 10(d) applies if the Participant resides
outside the U.S.: In consideration of the grant of RSUs, no claim or entitlement
to compensation or damages shall arise from forfeiture of the RSUs resulting
from termination of the Participant’s employment with the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and the Participant irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.

 

  (e) Exchange Rates. This Section 10(e) applies if the Participant resides
outside the U.S.: The Participant acknowledges and agrees that neither the
Company nor the Employer shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the vesting and settlement of the RSUs or the subsequent
sale of any Shares.

 

  (f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (g) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

 

  (h) Notice. Each notice relating to this Award shall be in writing (which
shall include electronic form) and delivered in person, electronically or by
first class mail, postage prepaid, to the address as hereinafter provided. Each
notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to it at its offices at Analog Devices,
Inc., Three Technology Way, Norwood, Massachusetts, 02062, Attention: Chief
Financial Officer. Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known mailing or email address, as
applicable, on the records of the Company.

 

  (i) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

  (j) Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

 

  (k) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

 

  (l) Compliance with Laws. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Participant’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.

 

  (m) Interpretation. The interpretation and construction of any terms or
conditions of this Agreement or the Plan, or other matters related to the Plan,
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.

 

  (n) Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

 

4



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

  (o) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

  (p) English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.

 

  (q) Appendix A. Notwithstanding any provisions herein to the contrary, if the
Participant transfers the Participant’s residence and/or employment to a country
other than the United States, the RSUs shall be subject to any special terms and
conditions for such country as may be set forth in Appendix A to this Agreement.
Moreover, if the Participant relocates to one of the countries included in
Appendix A, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. Appendix A constitutes part of
this Agreement.

 

  (r) Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

 

  (s) Private Placement. The Company has submitted filings in the United States
in connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

 

  (t) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of RSUs, and Shares
issuable upon vesting and conversion thereof, shall be appropriately adjusted in
such manner as shall be determined by the Compensation Committee of the Board of
Directors of the Company.

 

  (u) No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

    Ray Stata    Jerald G. Fishman   Chairman of the Board    President & Chief
Executive Officer

 

5



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

This Appendix A includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. These terms and conditions are in addition to, or, if so
indicated, in place of, the terms and conditions set forth in the Agreement.
Capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement.

This Appendix A also includes certain issues of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of February 2012. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the RSUs vest or Shares acquired under
the Plan subsequently are sold.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Therefore, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to his or her situation.

Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

 

 

AUSTRALIA

Additional Documents Pertaining to RSUs. In addition to the Agreement and the
Plan, the Participant must review the Australian Offer Document dated
{GRANTDATE} and the Australian Addendum to the Plan for additional information
pertaining to the RSUs. This document can be accessed via the Company’s intranet
site at http://signals.corpnt.analog.com/default.aspx, and by accepting the
RSUs, the Participant acknowledges and confirms that the Participant has
reviewed these documents.

AUSTRIA

There are no country-specific provisions.

BELGIUM

There are no country-specific provisions.

CANADA

Data Privacy. This provision supplements Section 8 of the Agreement:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and the administrator of the Plan
to disclose and discuss the Plan with their advisors. The Participant further
authorizes the Company and any parent, subsidiary or affiliate of the Company to
record such information and to keep such information in the Participant’s
employee file.

CHINA

The following provision applies if the Participant is a People’s Republic of
China (“PRC”) national residing in the PRC:

Exchange Control Requirements. Due to exchange control laws in the PRC, Shares
acquired through RSU vestings must be maintained in the Fidelity (or any
successor broker designated by the Company) brokerage account until the Shares
are sold. When the Shares are sold, all proceeds must be repatriated to the PRC
and held in a special exchange control account maintained by the Company, the
Employer or one of the Company’s subsidiaries in the PRC. To the extent that the
Participant holds any Shares on the date that is 90 calendar days after the
date of the Participant’s termination of employment with the Company or the
Employer, the Participant authorizes Fidelity (or any successor broker
designated by the Company) to sell such Shares on the Participant’s behalf at
that time or as soon as is administratively practical thereafter.

 

APPENDIX A - 1



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

The Participant further is required to repatriate to the PRC any dividends or
dividend equivalents paid to the Participant in relation to RSUs through a
special exchange control account established by the Company, the Employer, or
one of the Company’s subsidiaries in the PRC. The Participant hereby agrees that
any cash proceeds from the Participant’s participation in the Plan may be
transferred to such special account prior to being delivered to the Participant.

The Participant also understands and agrees that there will be a delay between
the date the Shares are sold and the date the cash proceeds are distributed to
the Participant. The Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time the cash proceeds are
distributed to the Participant through the special account described above. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in the PRC.

Tax Liability. Taxes are due at the time of vesting of the RSUs. The Participant
understands and agrees that Tax-Related Items may be taken by the Employer from
the Participant’s salary or other cash compensation.

DENMARK

Danish Stock Option Act. By participating in the Plan, the Participant
acknowledges that he or she received an Employer Statement translated into
Danish, which is being provided to comply with the Danish Stock Option Act. To
the extent more favorable to the Participant, the terms set forth in the
Employer Statement will apply to the Participant’s participation in the Plan.

Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(c) in the Agreement:

By accepting the RSUs, the Participant acknowledges that he/she understands and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.

FINLAND

There are no country-specific provisions.

FRANCE

French-Qualified RSUs. The RSUs are intended to qualify for the favorable tax
and social security regime in France under Section L. 225-197-1 to L.
225-197-6-1 of the French Commercial Code, as amended. Certain events may affect
the status of the RSUs as French-qualified RSUs, and the French-qualified RSUs
may be disqualified in the future. The Company does not make any undertaking or
representation to maintain the qualified status of the RSUs. If the RSUs no
longer qualify as French-qualified RSUs, the favorable tax and social security
treatment will not apply, and the Participant will be required to pay his or her
portion of social security contributions resulting from the RSUs (as well as any
income tax that is due).

Plan Terms. The RSUs are subject to the terms and conditions of the Plan and the
Rules of the Analog Devices, Inc. 2006 Stock Incentive Plan for Grants to
Participant in France (the “French Sub-plan”). To the extent that any term is
defined in both the Plan and the French Sub-plan, for purposes of this grant of
a French-qualified RSUs, the definitions in the French Sub-plan shall prevail.

Vesting. This provision supplements Section 2 in the Agreement:

Except in the event of the Participant’s death or Disability (as defined in the
French Sub-plan and Section 2(d) of the Agreement) to benefit from the favorable
tax and social security regime, no vesting shall occur prior to the second
anniversary of the Date of Grant, or such other minimum period as required for
the vesting period applicable to French-qualified RSUs under Section L.225-197-1
of the French Commercial Code, as amended, or relevant Sections of the French
Tax Code or the French Social Security Code, as amended.

Disability. This provision supplements Section 2(d) in the Agreement:

In the event the Participant’s employment with the Company or the Employer
terminates by reason of Disability (as defined in the French Sub-plan and
Section 2(d) of the Agreement), the Unvested RSUs as of the date of the
Participant’s termination shall vest in full as of the date of the termination.

 

APPENDIX A - 2



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

Restriction on Transfer and Sale of Shares. This provision supplements Section 3
in the Agreement:

The Participant may not sell or transfer the Shares issued at vesting of the
RSUs prior to the second anniversary of each of the respective vesting date, or
such other period as is required to comply with the minimum mandatory holding
period applicable to French-qualified RSUs under Section L. 225–197-1 of the
French Commercial Code, the relevant sections of the French Tax Code or of the
French Social Security Code, as amended, to benefit from the favorable tax and
social security regime. Notwithstanding the above, the Participant’s heirs, in
the case of the Participant’s death, or the Participant, in the case of
Disability (as defined under the French Sub-plan), are not subject to this
restriction on the sale of Shares. To ensure compliance with these restrictions,
the Shares the Participant receives at vesting of the RSUs will be held with a
broker designated by the Company (or according to any procedure implemented by
the Company to ensure compliance with the restrictions) until such Shares are
sold. These restrictions will apply even after the Participant is no longer
employed by the Employer, the Company or one its subsidiaries.

Further, as long as the RSUs and the Shares acquired at vesting of the RSUs
maintain their French-qualified status, the Shares cannot be sold during certain
“Closed Periods” as provided for by Section L. 225-197-1 of the French
Commercial Code, as amended, and as interpreted by the French administrative
guidelines, so long as these Closed Periods are applicable to Shares issued
pursuant to French-qualified RSUs, and to the extent applicable. Notwithstanding
the above, the Participant’s heirs, in the case of the Participant’s death, or
the Participant, in the case of Disability (as defined under the French
Sub-plan), are not subject to the restriction on the sale of Shares during
Closed Periods.

Changes in Capitalization. This provision supplements Section 10(t) in the
Agreement:

Certain adjustments may disqualify the RSUs, in which case they may no longer
benefit from favorable tax and social security treatment in France.

Language Consent. If the Participant received this Agreement or any other
document related to the Plan or the French Sub-plan translated into French and
if the translated version differs from the English version, the English version
shall control.

By accepting this grant, the Participant confirms having read and understood the
documents relating to the grant (the Plan, the French Sub-plan, and this
Agreement) which were provided in English language. The Participant accepts the
terms of those documents accordingly.

Consentement a la Langue. En acceptant cette attribution, le Participant
confirme ainsi avoir lu et compris les documents relatifs à l’attribution (le
Plan, le Sous-plan pour la France, et ce Contrat) qui ont été communiqués en
langue anglaise. Le Participant accepte les termes en connaissance de cause.

GERMANY

There are no country-specific provisions.

HONG KONG

Warning: The RSUs and Shares do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company. The
Agreement, including Appendix A, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs are intended only
for the personal use of each eligible employee of the Company and may not be
distributed to any other person. If the Participant is in any doubt about any of
the contents of the Agreement, including Appendix A or the Plan, the Participant
should obtain independent professional advice.

Manner of Payment. This provision replaces Section 7 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.

Securities Law Information. To facilitate compliance with securities laws in
Hong Kong, in the event the Participant’s RSUs vest and Shares are issued to the
Participant within six (6) months of the Date of Grant, the Participant agrees
that he or she will not dispose of any Shares acquired prior to the six-month
anniversary of the Date of Grant.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Participant’s grant shall be void.

 

APPENDIX A - 3



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

INDIA

Exchange Control Notification. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within ninety (90) days of receipt. The Participant must obtain a
foreign inward remittance certificate (“FIRC”) from the bank where the
Participant deposits the foreign currency and maintains the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

IRELAND

Manner of Payment. This provision replaces Section 7 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.

Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(c) of the Agreement:

By accepting the RSUs, the Participant acknowledges, understands, and agrees
that the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.

Director Notification. If the Participant is a director, shadow director1 or
secretary of an Irish subsidiary of the Company, the Participant is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Participant receives an interest
(e.g., RSUs, Shares) in the Company and the number and class of shares or rights
to which the interest relates. In addition, the Participant must notify the
Irish subsidiary within five (5) business days when the Participant sells Shares
acquired under the Plan. This notification requirement also applies to any
rights or Shares acquired by the Participant’s spouse or children (under the age
of 18).

ISRAEL

Trust Arrangement. The Participant hereby understands and agrees that the RSUs
are offered subject to and in accordance with the terms of the Israeli Sub-Plan
(the “Sub-Plan”) under the 102 Capital Gains Track (as defined in the Sub-Plan),
the Trust Agreement between the trustee appointed by Analog Devices, (Israel)
Ltd. (the “Trustee”), the Agreement, and the Plan. In the event of any
inconsistencies among the Sub-Plan, the Agreement and/or the Plan, the
Participant agrees that the Sub-Plan will govern the RSUs granted to the
Participant in Israel.

If the Participant resides in Israel and has not already executed an Israeli
Appendix in connection with grants made under the Plan, then the Participant
must print, sign & deliver the signed copy of the Israeli Appendix within 90
days to: Stock Plan Administrator, Treasury Department, Analog Devices, Inc.,
Norwood, Massachusetts, 02062 USA. If Analog Devices, (Israel) Ltd. or Analog
Devices, Inc. does not receive the signed Israeli Appendix within 90 days, the
RSUs shall terminate and will become null and void.

Vesting. This provision supplements Section 2(a) in the Agreement:

The Shares issued upon vesting of the RSUs will be registered in the name of the
Trustee as required by law to qualify under Section 102 (as defined under the
Sub-plan), for the benefit of the Participant, unless otherwise approved in
writing by the Israeli Tax Authority. Furthermore, the Participant hereby
understands and agrees he or she will not require the Trustee to release or sell
the Shares during the Holding Period (as defined under the Sub-Plan), unless
permitted under Israeli tax law.

Restrictions on Transfer. This provision supplements Section 3(a) in the
Agreement:

The Trustee shall not alienate, sale, exchange, transfer, assign, pledge, or
otherwise encumber the RSUs or the Shares for the Participant, except as
permitted under the Sub-Plan and the terms of Section 102 (as defined in the
Sub-Plan), or in the case of death, the Participant’s heirs, except by will or
by the laws of descent and distribution.

 

1 

A shadow director is an individual who is not on the board of directors of the
Irish subsidiary but who has sufficient control so that the board of directors
of the Irish subsidiary acts in accordance with the “directions or instructions”
of the individual.

 

APPENDIX A - 4



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

Manner of Payment. This provision replaces Section 7 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.

ITALY

Data Privacy. This provision replaces in its entirety Section 8 of the
Agreement:

The Participant understands that the Employer, the Company and any subsidiary as
a data processor of the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any subsidiary, details of all RSUs, or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, and that the Company and the Employer will process said
data and other data lawfully received from third party (“Data”) for the
exclusive purpose of implementing, managing and administering the Plan and
complying with applicable laws, regulations and community legislation.

The Participant also understands that providing the Company with Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controller of personal
data processing is Analog Devices, Inc., with registered offices at Analog
Devices, Inc., Three Technology Way, Norwood, Massachusetts, 02062 U.S.A. and,
pursuant to Legislative Decree no. 196/2003, its Representative in Italy for
privacy purposes is Analog Devices SRL with its registered offices at Centro
Direzionale Milano 2, Palazzo Bernini 20090 Segrate, Milan, Italy.

The Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. The Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws. The Participant further
understands that the Company and/or any subsidiary will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Participant’s participation in the Plan, and that the Company
and/or any subsidiary may each further transfer Data to third parties assisting
the Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired at vesting of the
RSU. Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be acting as controllers, processors, or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law. Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the Plan,
it will delete Data as soon as it has completed all the necessary legal
obligations connected with the management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan. The Participant understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, the Participant has the right at any
moment to, including but not limited to, obtain confirmation that Data exist or
not, access, verify their content, origin and accuracy, delete, update,
integrate, correct, block or terminate, for legitimate reason, the Data
processing. To exercise privacy rights the Participant should address the
Employer.

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Plan Document Acknowledgment. In accepting the RSU, the Participant acknowledges
that a copy of the Plan was made available to the Participant, and that the
Participant has reviewed the Plan and the Agreement, including Appendix A, in
their entirety and fully understand and accept all provisions of the Plan, the
Agreement and Appendix A.

 

APPENDIX A - 5



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Agreement: Vesting and
Conversion, Withholding Taxes, Miscellaneous, and the Data Privacy provision set
forth in this Appendix A.

JAPAN

There are no country-specific provisions.

KOREA

There are no country-specific provisions.

MALAYSIA

Director Notification. If the Participant is a director of a subsidiary or other
related company in Malaysia, then the Participant is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or any
related companies. In addition, the Participant must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Participant sells Shares acquired under the Plan). These
notifications must be made within fourteen (14) days of acquiring or disposing
of any interest in the Company or any related company.

Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Shares or rights to Shares under the Plan. Under such
rules, the Participant is prohibited from acquiring Shares or rights to Shares
(e.g., RSUs) or selling Shares when he or she possesses information that is not
generally available and which the Participant knows or should know will have a
material effect on the price of the Shares once such information is generally
available. By accepting this grant, the Participant acknowledges that he or she
is not in possession of any material, non-publicly disclosed information
regarding the Company at the time of grant and will not acquire or sell Shares
when in possession of any material, non-publicly disclosed information regarding
the Company.

NETHERLANDS

No Entitlement. This provision supplements Section 10(d) of the Agreement:

By accepting the RSU, the Participant acknowledges that the RSU is intended as
an incentive for the Participant to remain employed with the Employer and is not
intended as remuneration for labor performed.

Securities Law Acknowledgment. The Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares issued upon vesting
of the RSU. In particular, the Participant may be prohibited from effectuating
certain transactions if he or she has inside information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of any subsidiary in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at a subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the employee has such inside information.

If the Participant is uncertain whether the insider-trading rules apply to him
or her, then the Participant should consult with his or her personal legal
advisor.

PHILIPPINES

Securities Law Information. The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws.
Those restrictions should not apply if the offer and resale of Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange (the “NYSE”). The Company’s designated broker should be able to
assist the Participant in the sale of Shares on the NYSE. If the Participant has
questions with regard to the application of Philippines securities laws to the
disposal or sale of Shares acquired under the Plan the Participant should
consult with his or her legal advisor.

 

APPENDIX A - 6



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

SINGAPORE

Securities Law Information. The RSUs were granted to the Participant pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the Participant’s RSUs
are subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale in Singapore, or any offer of such subsequent sale of
the Shares unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).

Director Notification. If the Participant is a director, associate director or
shadow director of a subsidiary or other related company in Singapore, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
subsidiary in writing when the Participant receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Participant must
notify the Singapore subsidiary when the Participant sells Shares of the Company
or any related company (including when the Participant sells Shares acquired
under the Plan). These notifications must be made within two (2) business days
of acquiring or disposing of any interest in the Company or any related company.
In addition, a notification must be made of the Participant’s interests in the
Company or any related company within two (2) business days of becoming a
director.

SLOVAKIA

There are no country-specific provisions.

SPAIN

No Entitlement. This provision supplements Section 10(d) of the Agreement:

In accepting the RSUs, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any RSUs will not economically or otherwise bind the Company or
any of its subsidiaries on an ongoing basis. Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs or the Shares acquired upon settlement shall not become a part of any
employment contract (either with the Company or any of its subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the
Participant understands that the RSU grant would not be made to the Participant
but for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
RSUs shall be null and void.

Further, the vesting of the RSUs is expressly conditioned on the Participant’s
continued rendering of service, such that if the Participant’s employment
terminates for any reason whatsoever, the RSUs may cease vesting immediately, in
whole or in part, effective on the date of the Participant’s termination of
employment (unless otherwise specifically provided in Section 2 of the Agreement
in the event of death or Disability). This will be the case, for example, even
if (1) the Participant is considered to be unfairly dismissed without good
cause; (2) the Participant is dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) the Participant terminates service due to a
change of work location, duties or any other employment or contractual
condition; (4) the Participant terminates service due to a unilateral breach of
contract by the Company or a subsidiary; or (5) the Participant’s employment
terminates for any other reason whatsoever. Consequently, upon termination of
the Participant’s employment for any of the above reasons, the Participant may
automatically lose any rights to RSUs that were not vested on the date of the
Participant’s termination of employment, as described in the Plan and the
Agreement.

The Participant acknowledges that he or she has read and specifically accepts
the conditions referred to in Section 2 of the Agreement.

Securities Law Notification. The grant of RSUs and the Shares issued upon
vesting of the RSUs are considered a private placement outside of the scope of
Spanish laws on public offerings and issuances of securities.

SWEDEN

There are no country-specific provisions.

 

APPENDIX A - 7



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

TAIWAN

There are no country-specific provisions.

UNITED KINGDOM

Manner of Payment. This provision replaces Section 7 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.

Furthermore, notwithstanding any provision of the Plan or the Agreement to the
contrary, the Participant will not be entitled to receive any Shares pursuant to
the vesting of the RSUs unless and until the Participant has executed a Joint
Election (as defined below) in connection with the RSUs.

Joint Election. As a condition of the grant of RSUs, the Participant agrees to
accept any liability for secondary Class 1 National Insurance contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.

Without limitation to the foregoing, the Participant agrees to execute a joint
election between the Company and/or the Employer and Participant (the “Joint
Election”), the form of such Joint Election being formally approved by HMRC, and
any other consent or election required to accomplish the transfer of the
Employer NICs to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Employer. If the Participant does not enter
into a Joint Election, no Shares shall be issued to the Participant without any
liability to the Company and/or the Employer. The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from the
Participant by any of the means set forth in Section 6 of the Agreement.

If the Participant has signed a Joint Election in the past with respect to an
RSU award granted to him or her by the Company and that Joint Election applies
to all grants made under the Plan, the Participant need not sign another Joint
Election in connection with this RSU grant.

 

APPENDIX A - 8